Title: C. W. F. Dumas to John Adams: A Translation, 30 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 30 March 1781

I have received the honor of your letter of the 27th and am indebted to you for your obliging intentions which prompted you to write me.
I have not been able to see anyone to find out what is going on because no one has been in and also because I have been indisposed for the past two days. I will go out this evening to try to learn something.
If you go to Amsterdam, have the kindness, sir, to inform me of your departure date, and the length of time that you will be absent from Leyden. It is a necessary precaution these days, since some event may present itself that I must come to tell you of at Leyden and for which I would not like to make a useless trip.
When you write to me through the post, it is only necessary to write my name on the address because everyone knows it. But if the letter is carried by boat, it is good to add chez Made. la Veuve Loder. Otherwise the letters risk being lost.

They are currently building ships of war for the Admiralty of Amsterdam in private shipyards. A shipbuilder in Zaandam offered to build six. I am with great respect, sir, your very humble and very obedient servant

Dumas

